Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 To the knowledge of each of the undersigned, this Report on Form 10-Q for the quarter ended March 31, 2011 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and the information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of Blonder Tongue Laboratories, Inc. for the applicable reporting period. Date:May 9, 2011 By: /s/James A. Luksch James A. Luksch, Chief Executive Officer By: /s/Eric Skolnik Eric Skolnik, Chief Financial Officer
